NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 13, 2017*
                                Decided April 14, 2017

                                        Before

                            JOEL M. FLAUM, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

No. 15-1473

CRAIG MRAZEK,                                    Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Central District of Illinois.

      v.                                         No. 12-1415

MICHAEL PUISIS, et al.,                          James E. Shadid,
    Defendants-Appellees.                        Chief Judge.


                                      ORDER

       Craig Mrazek, an Illinois prisoner, appeals the grant of summary judgment to
medical and administrative personnel in the Illinois Department of Corrections who, he
claims, violated his Eight Amendment rights by refusing for more than a year to treat
his narcolepsy condition. The district court ruled that the record did not contain
evidence that Mrazek’s doctor, Dr. Carla Greby, acted with deliberate indifference or
that the other defendants were sufficiently involved in his medical care to be liable


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 15-1473                                                                        Page 2

under 42 U.S.C. § 1983. On appeal Mrazek challenges the district court’s ruling with
regard to Dr. Greby by contending that she ignored his condition. Because Dr. Greby
provided treatment that did not violate professional medical standards, we affirm the
judgment.

       Mrazek arrived at the Illinois River Correctional Center in 2011 and reported to
Dr. Greby, the prison’s medical director employed by Wexford Health Sources, Inc.,
that he suffered from narcolepsy (a disorder that causes excessive sleepiness) with
cataplexy (an uncontrollable loss of muscle tone caused by strong emotion). Mrazek
described his condition as creating episodes in which he loses consciousness for a
period of time and then wakes up feeling “groggy,” like he “had a deep sleep.”

       For his condition, Mrazek requested two prescriptions that he had taken roughly
two years before entering the prison: Adderall, a central-nervous-system stimulant that,
he said, would help him remain awake during the day; and Xyrem, a central-nervous-
system depressant that he wanted to use as a sleep aid. Dr. Greby discussed the request
with another prison doctor and denied it. Adderall, she declared, is “a Schedule II
controlled substance due to its potential for abuse and dependence,” and Xyrem is a
Schedule III controlled substance “susceptible to abuse and misuse.” Not only did the
risks of these drugs outweigh their potential benefits, she determined, but Mrazek also
had no “documented reports of episodes of narcolepsy or cataplexy.” And because
Mrazek was imprisoned and did not operate machinery or drive, the risk of injury
posed by his condition was, in her view, “minimized.” Nevertheless, to reduce the
possibility of any incident, Dr. Greby gave him low-bunk and low-gallery permits, filled
out a work-restriction permit, and directed him to a clinic to monitor his condition.

        Mrazek says that he fell eight times during the next two years and sustained a
number of minor injuries. He says that he suffered a scrape on his back, a swollen
knuckle, a swollen finger, and a broken tooth, but he reported only the first two injuries
to the prison’s Health Care Unit. Between Mrazek’s second and sixth falls, Dr. Greby
met with him twice and determined at both appointments that his condition was
“stable.” After making this determination at the second appointment, she ended the
clinic’s oversight of his condition.

      Mrazek brought this suit, asserting that Dr. Greby and various prison personnel
were deliberately indifferent to his narcolepsy and cataplexy. He contended that the
defendants disregarded his condition by not providing him any medical care (he said
No. 15-1473                                                                       Page 3

that monitoring, without more, was not treatment) and by withholding Adderall and
Xyrem, which he says would have treated his condition.

       The district court granted the defendants summary judgment because the record
showed that they were not deliberately indifferent to Mrazek’s condition. There was no
evidence, the court determined, that Dr. Greby’s decision to monitor his condition
substantially departed from professional medical standards. Dr. Greby, the court
explained, denied him the requested prescriptions based on her evaluation of the drugs’
potential benefits and risks. And the court decided that none of his reported injuries
created “a substantial risk of harm due to his medical condition.” As for the other
defendants, the court determined that the record did not contain evidence that they
were directly involved in his medical care and therefore could not be held liable under
42 U.S.C. § 1983.

        On appeal Mrazek maintains that Dr. Greby exhibited deliberate indifference to
his condition by not providing him any medical treatment for his condition. Dr. Greby,
he asserts, in effect disregarded his condition by merely monitoring it and improperly
withheld Adderall and Xyrem in order to save the prison money. The district court
wrongly granted summary judgment to Dr. Louis Shicker, Medical Director of the
Illinois Department of Corrections, he adds, because an email in the record shows that
Dr. Shicker “was directly involved in interfering [with] Plaintiff’s treatment.”

       We agree with the district court that Mrazek’s deliberate indifference claim does
not raise a triable question. He has not pointed to any evidence in the record suggesting
that Dr. Greby’s treatment—monitoring his condition instead of prescribing Adderall
and Xyrem—was “blatantly inappropriate” or otherwise violated professional medical
standards. Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014) (internal citation and
quotation marks omitted). His belief that Dr. Greby’s treatment did not effectively
address his condition does not establish an Eighth Amendment violation. See id. Finally,
with regard to the grant of summary judgment to Dr. Shicker, we cannot consider
Mrazek’s argument because he has not introduced into the record the email in question
or any evidence suggesting that Dr. Shicker was directly involved in his medical care.
See Matz v. Klotka, 769 F.3d 517, 530 (7th Cir. 2014).

      We have considered Mrazek’s other claims, and none have merit.

                                                                            AFFIRMED.